UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6117


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JERMOL CHIN,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:06-cr-00552-WDQ-1; 1:09-cv-2317-WDQ)


Submitted:   June 17, 2010                       Decided:   June 25, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jermol Chin, Appellant Pro Se. Rod J. Rosenstein, United States
Attorney, Debra Lynn Dwyer, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jermol Chin seeks to appeal the district court’s order

denying    relief        on    his    28   U.S.C.A.         § 2255    (West    Supp.     2009)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate        of    appealability.            28     U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue     absent     “a       substantial         showing      of     the     denial    of    a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating          that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El        v.    Cockrell,      537    U.S.    322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude     that       Chin    has      not   made    the     requisite       showing.

Accordingly,       we     deny        Chin’s     motions      for     a     certificate      of

appealability and dismiss the appeal.                          We dispense with oral




                                                 2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3